Appeal by employer from a decision of the Unemployment Insurance Appeal Board which affirmed a decision of a referee wherein it was held that an employer-employee relationship existed between claimant and employer and that the employer was liable to contributions under the Unemployment Insurance Law and that the employee was entitled to benefits thereunder. Only a question of fact is involved and inasmuch as there is evidence to sustain the finding this court is without power to interfere. Decision unanimously affirmed, with costs to the Industrial Commissioner against appellant. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.